Citation Nr: 0523133	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  02-03 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for calluses 
of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
November 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In November 2003, the Board remanded the veteran's claim to 
the RO for further evidentiary development


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected calluses of the right foot are manifested by a need 
for regular palliative podiatry care, to include debridement 
and trimming, and subjective complaints of pain with walking 
and standing, but without evidence of infection, 
musculoskeletal deformity, limitation of motion, loss of 
sensation or vascular changes due to the service-connected 
disability.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for calluses of the right foot are not met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.118, Diagnostic Code (DC) 7899-7804 (2001) 
(effective prior to Aug. 30, 2002; 67 Fed. Reg. 49,590-599 
(July 31, 2002) (codified at 38 C.F.R. § 3.102, 3.159, 4.118, 
DC 7899-7804 (2004)) (effective Aug. 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In an August 1994 decision, the Board granted the veteran's 
claim for service connection for calluses of the right foot.  
Thereafter, in an October 1994 rating decision, the RO 
implemented the Board's determination and awarded a 
noncompensable disability evaluation under Diagnostic Code 
(DC) 7819.  In July 1995, the RO awarded a 10 percent 
disability rating for the service-connected right foot 
calluses, and evaluated the disability under DC 7899-7804.

In February 2001, the RO received the veteran's current claim 
for an increased rating for his service-connected right foot 
calluses.  The evidence added to the record includes VA 
medical records and an examination report, dated from 
October 1997 to March 2005, whch reflect the veteran's 
regular palliative care in the outpatient podiatry clinic for 
treatment of his foot calluses.

When seen in the VA podiatry clinic in August 2000, it was 
noted that he had multiple significant callosities of both 
feet that appeared to be neurovascularly intact.  Treatment 
involved palliative reduction of the callosities of both 
feet.  No bacterial infections, ulcers or areas of 
masceration were noted and he was advised to return to the 
clinic in three or four months.  Subsequent medical records 
reflect that the veteran was seen in that clinic every three 
or four months for similar treatment. 

When seen in the VA outpatient podiatry clinic in November 
2000, for palliative reduction of his persistent recurrent 
tylomata of both feet, more on the right, it was noted that 
the veteran was ambulatory and had a steady gait.  A VA 
primary care record entry also dated that month, and a few 
days later, reflects that the veteran had recently presented 
with three calluses on his right foot that were trimmed by a 
podiatrist. 

In February 2001, a VA medical record indicates that the 
veteran had recurrent symptomatic callosities of both feet, 
but predominating on the right foot, which appeared to be 
vascularly patent.  Treatment involved palliative reduction 
of several excrescences of both feet.  There were no 
bacterial infections, ulcers, or mascerations seen.

The veteran underwent VA examination in March 2001.  
According to the examination report, he complained of pain 
during ambulation that was caused by his calluses, with 
occasional stinging at night.  He said he received no medical 
treatment for the calluses, other than having them trimmed 
every two months.  He was working as a machinist, and said 
the calluses caused pain during ambulation and standing up, 
and he ambulated all day.  He said the pain subsided once he 
was home and sitting.  Ambulation and standing would 
precipitate pain, and alleviating factors included resting, 
sitting, or lying down at night to sleep.  His condition was 
painful because he worked all day.  The veteran wore tennis 
shoes, but did not use any assistive devices or corrective 
shoes, and he denied any surgery or injury to the calluses.  
He reported having inserts on different occasions, but said 
that they did not work and he had never had his soles molded. 

Upon clinical evaluation, it was noted that the veteran was 
ambulatory and in no acute distress.  He was not limping.  
Examination of his right foot revealed that he had three 
trimmed calluses, one at the base of the first 
interphalangeal joint area plantar surface, a second at the 
level of the first metatarsal phalangeal joint area plantar 
surface, and a third at the level of the fifth metatarsal 
phalangeal joint area plantar surface.  He also had 
hyperkeratosis of the heel.  The examiner noted one trimmed 
callus was noted on the left foot.  There was no swelling 
around it, and there were no ulcerations or apparent foot 
deformities.  There was normal range of foot motion, and no 
evidence of pain on motion.  There was no objective evidence 
of painful motion, edema, instability, weakness or 
tenderness.  The veteran's gait and posture were normal, as 
was his skin.   There was no evidence of hammertoes, high 
arch, clawfoot, or other deformity and no evidence of flat 
feet or hallux valgus.  X-rays of the feet were taken to rule 
out any underlying reason for the veteran's calluses, and the 
X-rays were normal.   

During the remainder of 2001, the veteran was seen in the 
podiatry clinic in May and September, for palliative care.  
Recorded findings were essentially the same as those noted 
above.  

In 2002, the veteran received regular outpatient podiatry 
care for his feet.  March 2002 primary care outpatient 
records indicate that he was ambulatory and had a steady 
gait.  He complained of bilateral foot pain due to his 
calluses, with his right foot worse than his left.  On 
examination, it was noted that the veteran had three calluses 
on the right foot, and he limped to some extent when walking 
due to painful calluses; flat feet were also noted.

The veteran was seen in the podiatry clinic in April, June, 
and August 2002, and received palliative reduction of his 
calluses.  In August 2002, mild interdigital masceration was 
noted.  Otherwise, no bacterial infections or ulcers were 
seen, and the feet appeared vascularly patent.

A September 2002 VA outpatient primary care record reflects 
the veteran's complaint of foot calluses, causing pain 
primarily in the ball of his right foot; he had recently seen 
a podiatrist.  On examination, the veteran was observed to 
have calluses on his feet, the right foot more than the left.  
He had a callus over the right ball of his foot that was a 
little tender, and athlete's foot between his toes.  The 
assessment included three blisters on the right foot sole on 
and off due to dermatophytosis.

According to an October 2002 podiatry record, the veteran's 
feet were clean and moist; their color was within normal 
limits, and the skin was intact.  There was no cyanosis or 
mottling noted.  Feet were warm to touch, and turgor was 
fair.  There was no edema or inflammation noted.  Pedal 
pulses were palpable.  When examined by a podiatrist, it was 
noted that the veteran's feet were vascularly patent with no 
bacterial infections, ulcers, or areas of masceration seen.  
Palliative treatment was administered.  

VA outpatient medical records dated during 2003 and 2004 
reveal that the veteran continued to receive palliative 
treatment in the podiatry clinic.  Ibuprofen was prescribed 
for pain from calluses.  When seen in the primary care clinic 
in April 2003, it was noted that he rated his right foot pain 
due to calluses as a 7 out of 10 on a scale of 1 to 10 for 
pain.  When the calluses were trimmed, the pain improved.  It 
was noted that a podiatrist trimmed the calluses in March 
2003.

In a July 2003 VA podiatry palliative care record, it was 
noted that the veteran did not have the ability for self 
care.  On examination, pulses were palpable, and plantar 
keratoses were noted.  Sensation was intact, and there were 
no musculoskeletal deformities noted.  The assessment 
included keratoses that were debrided.

A November 2003 VA medical record indicates that the veteran 
reported that he trimmed his calluses on his own at times.

In June 2004, the veteran was seen in the VA Podiatry Nail 
Care Clinic for palliative care, and complained of painful 
callouses, that he rated as a 6 out of 10 on a scale of 1 to 
10 for pain.  Pulses were palpable and sensation intact.  
There was no musculoskeletal deformity.  Plantar keratoses 
were assessed, the calluses were debrided, and the veteran 
was advised to return to the clinic in four months.

Also in June 2004, it was noted that the veteran was referred 
to the orthotics laboratory for prosthetics.

When seen in the VA primary care clinic in December 2004, the 
veteran reported that he trimmed his calluses himself, as he 
never got a podiatry follow up appointment, and said he 
became depressed due to the painful calluses that had been a 
problem for 25 years.  He took Motrin for pain.  On 
examination, it was noted that he was in no acute distress.  
Flat feet were noted, with multiple calluses on the right 
foot and one callus on the sole of the left foot.  He was 
referred for a podiatry consultation.  It was noted that the 
veteran was not interested in taking anti-depressant 
medication or receiving psychotherapy.

In March 2005, the veteran was seen in the VA outpatient 
podiatry clinic for palliative care.  On examination, pulses 
were palpable, and keratoses were noted.  Sensation was 
intact, and there was no musculoskeletal deformity noted.  
The assessment was plantar keratoses that were debrided, and 
he was advised to return to the clinic in four months.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

After receiving the veteran's claim for an increased rating, 
the RO advised him by letter in February 2001 of VA's duty to 
notify and duty to assist him in his claim under the VCAA.  
The letter told him of the evidence needed to support his 
claim.  He was requested to submit additional evidence in 
support of his claim, to include the clear statement that he 
should "tell us about any additional information or evidence 
that you want us to try to get for you."

In a May 2001 letter, the RO informed the appellant that his 
claim for an increased rating for his right foot was denied 
on the basis that the evidence did not support a higher 
evaluation.  After the Board's November 2003 Remand, in an 
April 2004 letter, the RO again advised him of the evidence 
needed to support his claim for an increased rating.  
Included in that correspondence was the following guidance:  
"It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  (Italics in original)

In an April 2004 signed statement, the veteran said the only 
additional information he had was the treatment he received 
at the VA medical facilities in Waco and Temple, Texas, from 
January 2002 to the present.  As described above, in November 
2003, the Board remanded the veteran's claim, in part to 
obtain his current VA medical records, and in part because 
rules regarding the Board's authority to obtain new evidence 
without initial RO review had been rescinded.

During the course of this appeal, the RO issued a detailed 
February 2002 statement of the case (SOC) and May 2005 
supplemental statement of the case (SSOC), in which he and 
his representative were advised of all the pertinent laws and 
regulations, including those regarding an increased rating 
for the service-connected right foot disability. 

We therefore believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
eligibility for non-service-connected disability pension.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the May 2005 SSOC contained pertinent language 
from the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 370 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
B.  Discussion

With regard to the contentions in this case, in his notice of 
disagreement filed in June 2001, the veteran contended 
essentially that he worked full time and was unable to take 
time from work to seek other medical treatment, other than 
that provided by VA, to document his claim, but that his 
disability warranted an increased rating.  His basis for that 
assertion was that he experienced daily pain that warranted 
an increased rating.  He reiterated this argument in his 
Appeal to the Board of Veterans' Appeals (VA Form 9) received 
in March 2002.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service- connected 
right knee disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses, are to be avoided.  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability that are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling, and pain on 
movement.  38 C.F.R. § 4.45 (2004).

The Board notes that 38 C.F.R. §§ 4.40, 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
The Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the Rating 
Schedule does not require a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

During the course of this claim and appeal, substantive 
changes were made by regulatory amendment to the schedular 
criteria for evaluating skin disorders, as set forth in 38 
C.F.R. §§ 4.118.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002); see also 67 Fed. Reg. 62889 (Oct. 9, 2002).  These 
changes became effective on August 30, 2002.  See 38 C.F.R. § 
4.118 (2004).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Scars that are superficial and poorly nourished with repeated 
ulceration, are tender and painful on objective 
demonstration, or that limit function of the affected part 
parts warrant a 10 percent rating.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805, effective prior to and 
after August 30, 2002.  Both the February 2002 SOC and the 
May 2005 SSOC reflect that the RO considered these criteria, 
and other pertinent ones, in evaluating the veteran's claim.  
In both instances, the veteran was afforded an opportunity to 
comment on the RO's action. Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
at 384.

In October 1994, the RO granted service connection and 
assigned a noncompensable disability evaluation under DC 
7819, which evaluates benign neoplasms.  Thereafter, in July 
1995, the RO awarded the currently assigned 10 percent 
disability evaluation under DC 7899-7804, evaluating the 
service-connected right foot calluses as analogous to the 
criteria for rating painful scars.  See 38 C.F.R. § 4.118, DC 
7899-7804.  When a veteran is diagnosed with an unlisted 
condition, it must be rated under an analogous diagnostic 
code.  38 C.F.R. §§ 4.20, 4.27.  The diagnostic code is then 
"built-up" by assigning the first two digits from that part 
of the schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  Then, the disease is rated by 
analogy under a diagnostic code for a closely related disease 
that affects the same anatomical functions and has closely 
analogous symptomatology.  Therefore, the appellant's 
service-connected right foot calluses are rated according to 
the analogous condition of painful, superficial scars under 
Diagnostic Code 7804.

Prior to August 30, 2002, ratings under Diagnostic Code 7819 
for new, benign skin growths were to be rated, using the 
criteria for eczema under DC 7806.  Under DC 7806, a 10 
percent rating was assigned if there was exfoliation, 
exudation or itching involving an exposed surface or 
extensive area.  38 C.F.R. § 4.118, DC 7806 (2001), effective 
prior to August 30 2002.  A 30 percent rating applied if 
there was exudation or constant itching, extensive lesions, 
or marked disfigurement.  Id.  A 50 percent rating was 
assigned if there was ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestation, or if the 
disability was exceptionally repugnant. 38 C.F.R. § 4.118, DC 
7806 and 7819 (2001), effective prior to August 30, 2002.

Further, prior to August 30, 2002, scars were rated under 38 
C.F.R. § 4.118, DCs 7800 through 7805 (2001).  DC 7800 
provided ratings for scars of the head, face, or neck.  DCs 
7801 and 7802 provided ratings for scars from second and 
third degree burns.  Obviously, these provisions are 
inapplicable in the instant case, given the nature of the 
veteran's disability.  Under DC 7803, a maximum 10 percent 
rating was assigned for scars that were poorly nourished, 
with repeated ulceration.  38 C.F.R. § 4.118, DC 7803 (2001), 
effective prior to August 30, 2002.  Under DC 7804, a maximum 
10 percent was assigned for scars which were tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, DC 
7804 (2001), effective prior to August 30, 2002.  No higher 
rating was available under these provisions.  Finally, under 
DC 7805, scars could be rated based on limitation on function 
of the part affected.  38 C.F.R. § 4.118, DC 7805 (2001), 
effective prior to August 30, 2002.

Under the new DC 7819, effective August 30, 2002, benign skin 
neoplasms are to be rated as disfigurement of the head face, 
or neck (DC 7800) (which is obviously inapplicable here), 
scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of 
function.  38 C.F.R. § 4.118, DC 7819 (2004).

Under the new DC 7801, pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, 
DC 7801 (2004).

Under the new DC 7802, a maximum 10 percent rating is 
warranted for scars, other than the head, face, or neck, that 
are superficial, that do not cause limited motion, and that 
involve area or areas of 144 square inches (929 sq. cm.) or 
greater.  38 C.F.R. § 4.118, DC 7802 (2004).

Under the new criteria, a maximum 10 percent rating is 
warranted for superficial, unstable scars and for superficial 
scars that are painful on examination.  38 C.F.R. § 4.118, 
DCs 7803, 7804 (2004).

Under the new DC 7805, scars may also be evaluated on the 
basis of any related limitation of function of the body part 
that they affect.  38 C.F.R. § 4.118, DC 7805.

Under Diagnostic Code 5284, which evaluates other foot 
injuries, moderate disability warrants a 10 percent 
evaluation; moderately severe disability warrants a 20 
percent evaluation; and severe disability warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, DC 5284.

Upon review of the objective medical evidence of record, the 
Board is of the opinion that the veteran's service-connected 
right foot calluses do not warrant a rating in excess of the 
currently assigned 10 percent evaluation, under either the 
old regulations or those currently in effect.

Under the old regulations, effective prior to August 30, 200, 
the evidence reflects that the veteran's service-connected 
right foot calluses are assigned the maximum rating allowable 
under the former DCs 7803 and 7804.  The objective medical 
evidence does not reflect any complaints or findings that the 
veteran's right foot calluses are manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement that would be consistent with the assignment of 
a 30 percent rating under DC 7806, effective prior to August 
30, 2002.  In fact, when he was examined by VA in March 2001, 
the examiner specifically described the veteran's skin as 
normal, and VA outpatient treatment records are also 
completely negative for such complaints or findings.  Thus, a 
rating in excess of 10 percent would not be warranted under 
the regulations effective prior to August 30, 2002.

Furthermore, while in his written statements in support of 
his claim, the veteran has described pain with walking and 
prolonged standing, the objective evidence of record, 
including the 2001 VA examination findings and VA outpatient 
records dated through 2005, reflect no indication of any 
functional loss due to the service-connected right foot 
calluses.  Although a March 2002 VA outpatient record 
indicates that the veteran limped when walking due to painful 
calluses, all other VA podiatry and outpatient records 
including those dated through 2005, and the VA 2001 
examination report, reflect that he walked with a normal gait 
and had normal range of foot motion.  In fact, the X-rays of 
the veteran's foot taken in 2001 were completely normal.  



Thus, a rating in excess of 10 percent would not be warranted 
under either DC 7805 or DC 5284.  The right foot disability, 
if any, manifestly does not approach moderate proportions, 
let alone moderately severe proportions such as to warrant a 
20 percent rating under DC 5284.  

Nor is a rating in excess of 10 percent warranted under the 
current regulations, effective August 30, 2002.  Here it is 
noted that veteran's right foot calluses are evaluated at the 
maximum rating allowable under DCs 7802, 7803, and 7804.

Moreover, there is no medical evidence, nor are there any 
complaints, regarding scars related to the veteran's skin 
disorder that are deep, cause limited motion, and that 
involve an area or areas exceeding 12 square inches, located 
other than in the head, face, or neck, such as to warrant a 
20 percent rating under the new DC 7801.  Rather, the 2001 VA 
examination report and recent VA outpatient records reflect 
three trimmed calluses, one at the base of the first 
interphalangeal joint area, plantar surface, a second callus 
at the level of the first metatarsal phalangeal joint area on 
the plantar surface, and the third callus at the level of the 
fifth metatarsal phalangeal joint area of the plantar 
surface.  Such findings do not warrant a rating in excess of 
10 percent under this provision.

The Board recognizes the veteran's complaint of foot pain, 
which he has attributed to his service-connected right foot 
calluses.  However, the Board is of the opinion that the 
currently assigned 10 percent rating contemplates the pain 
associated with his right foot calluses.  As noted above, a 
separate rating for pain cannot be granted.  See Spurgeon, 
supra.  Nor is there any clinical finding of loss of motion, 
or weakness, instability, or fatigability due to the service-
connected right foot calluses, such as to warrant an 
increased rating under the holding of DeLuca, supra.

In sum, for the reasons discussed above, the Board finds that 
a rating in excess of 10 percent is not warranted for 
functional loss under DC 7805, which is the same under the 
both the old and new rating criteria.  More over, the 
evidence is not so evenly balanced as to allow for the 
application of the doctrine of reasonable doubt.  38 U.S.C.A. 
§ 5107(b).

The Board has also considered whether the veteran's 
disability picture is so exceptional or unusual as to warrant 
a referral for evaluation on an extraschedular basis.  Here, 
the schedular rating criteria are completely appropriate for 
rating the disability, and no higher rating is warranted 
based on the objective evidence.  While the veteran told a VA 
examiner, in 2001, that the service-connected right foot 
calluses affected his work as a machinist, nonetheless, there 
is no evidence disclosing that the veteran's right foot 
callus disorder, alone, causes marked interference with 
employment or necessitates frequent periods of 
hospitalization as is required for a referral under 38 C.F.R. 
§ 3.321(b)(1) (2004). See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 


ORDER

A rating in excess of 10 percent for right foot calluses is 
denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


